Citation Nr: 1523980	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-49 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation on account of being in need of the aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from December 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  

The Veteran was scheduled for a Board hearing on March 26, 2015, but withdrew his request and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for diabetes, to include as due to herbicide exposure has been raised by the record in an April 2015 statement.  Statements from the appellant in November 2009 and September 2010 and April 2015 have also raised a claim of entitlement to service connection for heart disease and hypertension and stroke, to include as secondary to the diabetes.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  


REMAND

The claim for entitlement to special monthly compensation on account of being in need of the aid and attendance of another person must be remanded because it is inextricably intertwined with the issues referred in the Introduction section of this decision.  Action on the claim for special monthly compensation on account of being in need of the aid and attendance of another person must be deferred until the referred issues (i.e. service connection for diabetes and hypertension, heart disease and stroke) have been resolved, or have been appealed to the Board.  See Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001) (separate claims should be adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1.  Adjudicate the claims regarding whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, including as due to exposure to herbicides and claims for service connection for hypertension, heart disease and stroke, including as secondary to the diabetes. 

2.  The issue regarding entitlement to special monthly compensation on account of being in need of the aid and attendance of another person should then be readjudicated in light of the evidence of record to include any decision rendered on the issues addressed in paragraph (1) above.  If an appealed issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

Please note that each claim of entitlement to special monthly compensation on account of being in need of the aid and attendance of another person is inextricably intertwined with the referred issues noted earlier, and cannot be decided until the referred issues have been finally adjudicated, or have been appealed to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals







